Case 16-16224        Doc 39     Filed 03/25/19     Entered 03/25/19 16:32:17          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 16224
         Trishaude V Conley
         Dion L Conley
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/13/2016.

         2) The plan was confirmed on 07/28/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/28/2016.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/14/2016, 10/11/2018.

         5) The case was Dismissed on 10/18/2018.

         6) Number of months from filing to last payment: 7.

         7) Number of months case was pending: 34.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-16224             Doc 39         Filed 03/25/19    Entered 03/25/19 16:32:17                Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                    $1,800.00
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                            $1,800.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $1,721.70
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                 $78.30
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $1,800.00

 Attorney fees paid and disclosed by debtor:                         $400.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 AARGON COLLECTION AGEN                  Unsecured         388.00           NA              NA            0.00       0.00
 AmeriCash Loans LLC                     Unsecured         150.00           NA              NA            0.00       0.00
 Arnold Scott Harris PC                  Unsecured         286.10           NA              NA            0.00       0.00
 Bank of America Loss Recovery           Unsecured         100.00           NA              NA            0.00       0.00
 CCI Contract Callers, Inc               Unsecured      3,283.00            NA              NA            0.00       0.00
 CCI Contract Callers, Inc               Unsecured         216.00           NA              NA            0.00       0.00
 Chase Bank                              Unsecured         235.00           NA              NA            0.00       0.00
 Check Into Cash Corporate               Unsecured         850.00           NA              NA            0.00       0.00
 Check Into Cash Corporate               Secured           900.00          0.00          900.00           0.00       0.00
 Check N Go                              Unsecured         100.00           NA              NA            0.00       0.00
 Chicago State University                Unsecured      2,500.00            NA              NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured      3,000.00       3,033.71        3,033.71           0.00       0.00
 Clear Internet                          Unsecured          50.00           NA              NA            0.00       0.00
 Commonwealth Edison Company             Unsecured         140.00           NA              NA            0.00       0.00
 Convergent Outsourcing                  Unsecured         360.00           NA              NA            0.00       0.00
 Credit Collection Services              Unsecured         455.32           NA              NA            0.00       0.00
 Department Of Education                 Unsecured     27,777.00     28,258.47        28,258.47           0.00       0.00
 Dt Credit                               Secured       14,452.00           0.00       14,452.00           0.00       0.00
 Enhanced Recovery                       Unsecured          86.00           NA              NA            0.00       0.00
 Fifth Third Bank                        Unsecured         150.00           NA              NA            0.00       0.00
 Gregory Oltman, Attorney at Law         Unsecured      3,839.00            NA              NA            0.00       0.00
 Harris                                  Unsecured      1,828.00            NA              NA            0.00       0.00
 Helzberg Private Account                Unsecured         274.76           NA              NA            0.00       0.00
 Illinois Bell Telephone Company         Unsecured         194.00        510.64          510.64           0.00       0.00
 Illinois Dept Of Human Services         Unsecured      2,000.00       3,391.00        3,391.00           0.00       0.00
 Illinois Tollway                        Unsecured      1,723.00     10,482.80        10,482.80           0.00       0.00
 Jefferson Capital Systems               Unsecured      1,105.00            NA              NA            0.00       0.00
 Jefferson Capital Systems LLC           Unsecured      1,527.00       1,105.53        1,105.53           0.00       0.00
 Kay Jewelers                            Unsecured           0.00           NA              NA            0.00       0.00
 Kay Jewelers                            Unsecured           0.00           NA              NA            0.00       0.00
 MAB&T Santander Consumer                Unsecured           0.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-16224           Doc 39     Filed 03/25/19    Entered 03/25/19 16:32:17                Desc       Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim         Claim         Claim        Principal       Int.
 Name                                 Class    Scheduled      Asserted      Allowed         Paid          Paid
 MABT - GENESIS RETAIL             Unsecured           0.00           NA           NA             0.00        0.00
 MABT RETAIL                       Unsecured           0.00           NA           NA             0.00        0.00
 Malcom X College                  Unsecured         766.10           NA           NA             0.00        0.00
 MATTHEW & DRNOVSEK LAW            Unsecured           0.00           NA           NA             0.00        0.00
 Mcsi Inc                          Unsecured         320.00           NA           NA             0.00        0.00
 Midland Credit Management         Unsecured         872.61           NA           NA             0.00        0.00
 Midland Funding LLC               Unsecured         873.00        872.61       872.61            0.00        0.00
 Midland Funding LLC               Unsecured           0.00        505.90       505.90            0.00        0.00
 Midland Funding LLC               Unsecured           0.00        290.69       290.69            0.00        0.00
 Navy Federal Credit Union         Unsecured           0.00        500.00       500.00            0.00        0.00
 Navy Federal Credit Union         Unsecured           0.00        518.00       518.00            0.00        0.00
 Navy Federal Credit Union         Unsecured      1,060.00         532.18       532.18            0.00        0.00
 Peoples Energy Corp               Unsecured      2,459.00       2,563.73     2,563.73            0.00        0.00
 PLS Financial Services, Inc       Unsecured         250.00           NA           NA             0.00        0.00
 Richard J. Daley College          Unsecured         350.00           NA           NA             0.00        0.00
 Santander Consumer USA Inc        Unsecured         937.00        937.79       937.79            0.00        0.00
 SNCHNFIN                          Unsecured         400.00           NA           NA             0.00        0.00
 Sprint                            Unsecured      2,368.00       2,367.86     2,367.86            0.00        0.00
 Sprint                            Unsecured      1,034.00       1,033.58     1,033.58            0.00        0.00
 Stellar Recovery                  Unsecured         246.00           NA           NA             0.00        0.00
 T Mobile USA                      Unsecured         650.00           NA           NA             0.00        0.00
 Triton College                    Unsecured      1,600.00            NA           NA             0.00        0.00
 United States Dept Of Education   Unsecured     10,181.00     10,270.78     10,270.78            0.00        0.00
 Verizon wireless                  Unsecured      1,527.00            NA           NA             0.00        0.00
 Washington Mutual                 Unsecured         200.00           NA           NA             0.00        0.00
 Webbank-Fingerhut                 Unsecured           0.00           NA           NA             0.00        0.00
 Webbank-Fingerhut                 Unsecured           0.00           NA           NA             0.00        0.00


 Summary of Disbursements to Creditors:
                                                                Claim           Principal                Interest
                                                              Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00                  $0.00               $0.00
       Mortgage Arrearage                                      $0.00                  $0.00               $0.00
       Debt Secured by Vehicle                            $15,352.00                  $0.00               $0.00
       All Other Secured                                       $0.00                  $0.00               $0.00
 TOTAL SECURED:                                           $15,352.00                  $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                $0.00                 $0.00               $0.00
        All Other Priority                                      $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                                $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                              $67,175.27                  $0.00               $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-16224        Doc 39      Filed 03/25/19     Entered 03/25/19 16:32:17            Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                             $1,800.00
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                       $1,800.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/25/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
